   Case 1:21-cv-00404-MHT-SRW Document 12 Filed 07/29/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


DAVID M. KEY,                      )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           1:21cv404-MHT
                                   )                (WO)
OFFICER WEEKS, et al.,             )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the opinion entered this date, it

is the ORDER, JUDGMENT, and DECREE of the court that:

    (1) The      recommendation         of    the    United     States

Magistrate Judge (Doc. 5) is adopted.

    (2) Plaintiff’s       claims       against   defendant     Houston

County Commission are dismissed without prejudice, and

said defendant is terminated as a party to this action.

    It is further ORDERED that this case is referred back

to the magistrate judge for further proceedings.
Case 1:21-cv-00404-MHT-SRW Document 12 Filed 07/29/21 Page 2 of 2




This case is not closed.

DONE, this the 29th day of July, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
